EXHIBIT 10.36

EMPLOYMENT AGREEMENT

This Employment Agreement is entered into effective as of January 1, 2008, by
and between Christopher E. Roberts (“Executive”) and RENTRAK CORPORATION, an
Oregon corporation (the “Corporation”).

 

1. SERVICES

1.1 Employment Position. Corporation agrees to employ Executive as Sr. Vice
President, Home Entertainment Media & Information Services, and Executive
accepts such employment, under the terms and conditions of this Agreement.
Executive also agrees to serve, if elected, without separate compensation, as an
officer and/or director of any subsidiary or affiliate of Corporation.
Corporation represents to Executive that it currently has and will maintain
directors and officers liability insurance.

1.2 Term.

1.2.1 General. The term of this Agreement (the “Term”) will commence on
January 1, 2008, and, subject to the other provisions of this Section 1.2, will
expire December 31, 2008.

1.2.2 Renewal Term or Terms. The term of this Agreement will automatically
extend into one or more “Renewal Terms” of an additional one-year period that
will expire on December 31, 2008 (or December 31 of any such subsequent Renewal
Term), unless Corporation, not later than October 31, 2008 (or October 31 of any
subsequent Renewal Term), gives written notice (a “Notice of Non-Renewal”) to
Executive that the Term will not extend into a Renewal Term. Corporation may
give a Notice of Non-Renewal for any reason or for no reason. Failure to extend
the Term into a Renewal Term will not constitute a termination of Executive’s
employment effective as of the end of the Term or any applicable Renewal Term
for purposes of this Agreement. References to the “Term” of this Agreement
include the initial Term and, if the Agreement extends into one or more Renewal
Terms pursuant to this Section, the Renewal Term or Terms.

1.2.3 Extension of Term Upon Change in Control. Notwithstanding the foregoing,
in the event of a Change in Control of Corporation, as defined in Section 8.1 of
this Agreement, during the Term (or any Renewal Term) of this Agreement, the
Term will automatically be extended to December 31 of the second calendar year
following the calendar year in which the Change in Control occurs.

1.2.4 At-Will Employment. The parties acknowledge that Executive is and will be
an at-will employee of Corporation and nothing in this Agreement will limit the
right of Corporation or Executive to terminate this Agreement at any time for
any reason or for no reason, subject to the provisions of this Agreement
describing the compensation payable, if any, in connection with such a
termination of employment.

1.2.5 Compensation Upon Termination Following Term Of Agreement. Notwithstanding
termination of this Agreement, the provisions of Section 7 will continue to
apply.

1.3 Duties. During the Term, Executive will serve in an executive capacity as
Sr. Vice President, Home Entertainment Media & Information Services. Executive
will report directly to President, Home Entertainment. Executive will be
responsible for the direction and supervision of Home Entertainment Essentials
(Retail & Rental), Direct Revenue Share (DRS) and Digital Download Essentials
Services on behalf of Corporation, and such other or different duties on behalf
of Corporation as may be assigned from time to time by President, Home
Entertainment, Corporation’s President, Chief Executive Officer, or Board of
Directors (the “Board”). Executive will do such traveling as may be required in
the performance of his duties under this Agreement.

1.4 Outside Activities. During his employment under this Agreement, Executive
will devote his full business time, energies, and attention to the business and
affairs of Corporation, and to the promotion and

 

EMPLOYMENT AGREEMENT    - 1 -   



--------------------------------------------------------------------------------

advancement of its interests. Executive will perform his services faithfully,
competently, and to the best of his abilities and will not engage in
professional or personal business activities that may require an appreciable
portion of Executive’s time or effort to the detriment of Corporation’s
business.

1.5 Application of Corporate Policies. Executive will, except as otherwise
provided in this Agreement, be subject to Corporation’s rules, practices, and
policies applicable generally to Corporation’s senior executive employees, as
such rules, practices, and policies may be revised from time to time by the
Board.

 

2. COMPENSATION AND EXPENSES

2.1 Base Salary. As compensation for services under this Agreement, Corporation
will pay to Executive a base salary of $175,100 per year, payable in a manner
consistent with Corporation’s payroll practices for management employees, as
such practices may be revised from time to time. Executive’s annual base salary
will be reviewed by Corporation’s Chief Executive Officer and Compensation
Committee (the “Committee”) on or before April 1 of each year during the Term
(commencing in 2008), unless Executive’s employment has been terminated earlier
pursuant to this Agreement, to determine if such annual base salary should be
increased (but not decreased) for the following fiscal year in recognition of
services to Corporation.

2.2 Corporate and Personal Performance Improvement Incentive Plan.

2.2.1 Definitions. For purposes of this Section 2.2, the following terms have
this meanings set forth below:

“Bonus Income” means, for any Fiscal Year, the excess of the Net Income for
Corporation for the Fiscal Year over the Threshold Income for the Fiscal Year.

“Corporate Performance Incentive Bonus” means a bonus under the Incentive Plan
to reflect Corporate performance improvement equal to, for each Fiscal Year, the
product of (a) the Bonus Income for that Fiscal Year, (b) Executive’s
Performance Achievement Factor for the Fiscal Year, and (c) Executive’s
Participation Percentage for the Fiscal Year.

“Fiscal 2008” means the fiscal year beginning April 1, 2007, and ending
March 31, 2008.

“Fiscal 2008” means the fiscal year beginning April 1, 2008, and ending
March 31, 2009.

“Incentive Plan” means Corporation’s Corporate and Personal Performance
Improvement Incentive Plan.

“Net Income” means, for each Fiscal Year, the net income before income taxes for
Corporation as determined for financial accounting purposes in accordance with
Corporation’s standard accounting policies and principles, consistently applied.

“Parameters” mean, for each Fiscal Year, the Corporate “Report Card” parameters
and the “Personal Expectation” performance parameters established by
Corporation’s CEO, with the approval of the Compensation Committee for Executive
for a Fiscal Year. Executive’s Corporate Report Card parameters and Personal
Expectation performance parameters for Fiscal 2008 were previously designated by
Corporation’s CEO, with the approval of the Compensation Committee, and
communicated to Executive. For Fiscal 2009 and any subsequent Fiscal Year
beginning in a Renewal Term, Corporation’s CEO, with the approval of the
Compensation Committee will designate Executive’s Corporate Report Card
parameters and Personal Expectation performance parameters no later than May 31,
2008 (or May 31 of that Fiscal Year).

 

EMPLOYMENT AGREEMENT    - 2 -   



--------------------------------------------------------------------------------

“Parameter Achievement Factors” mean, for each Fiscal Year, the factors,
expressed as percentages, determined by Corporation’s CEO, with the approval of
the Compensation Committee after the end of the Fiscal Year to reflect the
extent to which the Corporate Report Card Parameters and Executive’s Personal
Expectation Parameters for the Fiscal Year have been accomplished.

“Participation Percentage” means, for a Fiscal Year, a percentage specified by
Corporation’s CEO, with the approval of the Compensation Committee, to determine
Executive’s Corporate Performance Incentive Bonus. For Fiscal 2008, Executive’s
Participation Percentage is         %. For Fiscal 2009 and any subsequent Fiscal
Year beginning in a Renewal Term, Corporation’s CEO, with the approval of the
Compensation Committee will specify Executive’s Participation Percentage no
later than May 31, 2008 (or May 31 of that Fiscal Year).

“Personal Performance Incentive Bonus” means a bonus under the Incentive Plan to
reflect personal performance equal to, for each Fiscal Year, the product of
(a) the Personal Performance Incentive Maximum Bonus for the Fiscal Year and
(b) the Executive’s Performance Achievement Factor for the Fiscal Year.

“Personal Performance Incentive Maximum Bonus” means an amount of money set for
a Fiscal Year by the Corporation’s CEO, with the approval of the Compensation
Committee, as the maximum amount of money that the Executive might earn as a
Personal Performance Incentive Bonus. The Personal Performance Incentive Maximum
Bonus for Fiscal 2008 was previously designated by Corporation’s CEO, with the
approval of the Compensation Committee, and communicated to Executive. For
Fiscal 2009 and any subsequent Fiscal Year beginning in a Renewal Term, the
Compensation Committee will designate the Personal Performance Incentive Maximum
Bonus no later than May 31, 2008 (or May 31 of that Fiscal Year).

“Performance Achievement Factor” means a factor, expressed as a percentage,
rounded to the nearest whole percent, based on the arithmetic average of the
Parameter Achievement Factors for a Fiscal Year; provided however that (a) if
the average of the Parameter Achievement Factors is less than 75%, the
Performance Achievement Factor will be zero, and (b) the Performance Achievement
Factor may not exceed 100% unless expressly approved by Corporation’s CEO, with
the approval of the Compensation Committee.

“Threshold Income” means the level of Net Income for Corporation for a Fiscal
Year as designated by Corporation’s CEO, with the approval of the Compensation
Committee. The Threshold Income for Fiscal 2008 was previously designated by
Corporation’s CEO, with the approval of the Compensation Committee, and
communicated to Executive. For Fiscal 2009 and any subsequent Fiscal Year
beginning in a Renewal Term, the Compensation Committee will designate the
Threshold Income no later than May 31, 2008 (or May 31 of that Fiscal Year).

2.2.2 Determination of Parameter Achievement Factors. As soon as practicable
after March 31, 2008 (or March 31 of any Fiscal Year beginning in a Renewal
Term), Corporation’s CEO, with the approval of the Compensation Committee will
evaluate the extent to which Corporation and Executive have met the Report Card
and Personal Expectation parameters and determine the Parameter Achievement
Factors for Fiscal 2008 (or such Fiscal Year).

2.2.3 Aggregate Incentive Bonus.

(a) Fiscal 2008. Provided Executive remains an employee of Corporation through
at least March 31, 2008, Corporation will pay Executive a bonus under the
Incentive Plan equal to the sum of the Corporate Performance Incentive Bonus for
Fiscal 2008 and the Personal Performance Incentive Bonus for Fiscal 2008. Such
bonus, if any, will be paid to Executive by June 1, 2008.

 

EMPLOYMENT AGREEMENT    - 3 -   



--------------------------------------------------------------------------------

(b) Fiscal 2009 and Subsequent Fiscal Years Beginning in a Renewal Term.
Provided Executive remains an employee of Corporation through at least March 31,
2009 (or March 31 of any subsequent Fiscal Year that begins during a Renewal
Year), Corporation will pay Executive a bonus under the Incentive Plan equal to
the sum of the Corporate Performance Incentive Bonus for Fiscal 2009 (or such
subsequent Fiscal Year) and the Personal Performance Incentive Bonus for Fiscal
2009 (or such subsequent Fiscal Year). Such bonus, if any, will be paid to
Executive by June 1, 2009 (or June 1 of such subsequent Fiscal Year).

2.3 Equity-Based or Other Long-Term Incentive Compensation. Executive will
participate, together with Corporation’s other senior executives, in
Corporation’s 2005 Stock Incentive Plan (the “Plan”). Executive will be granted
options to purchase shares of Corporation’s common stock and/or other
equity-based awards under the Plan, or under another long-term incentive
compensation plan that may be developed by Corporation for its senior
executives, at the times and in the amounts determined by the Committee. All
awards will be subject to the provisions of the Plan or such other long-term
plan.

2.4 Additional Employee Benefits. Executive will receive an annual grant of 208
hours of credit (or such higher number of hours as are credited to Corporation’s
other senior executives) under Corporation’s Personal Time Off (PTO) program.
Personal time off and vacation may be taken in accordance with Corporation’s
rules, practices, and policies applicable to Corporation’s senior executive
employees, as such rules, practices, and policies may be revised from time to
time by the Board or the Committee. During the Term, Executive will be entitled
to any other employee benefits approved by the Board or the Committee, or
available to officers and other management employees generally, including any
life and medical insurance plans, 401(k) and other similar plans, and health and
welfare plans, each whether now existing or hereafter approved by the Board or
the Committee (“Benefit Plans”). The foregoing will not be construed to require
Corporation to establish any such plans or to prevent Corporation from modifying
or terminating any such Benefit Plans.

2.5 Expenses. Subject to review and approval by the chairman of Corporation’s
audit committee, Corporation will reimburse Executive for reasonable expenses
actually incurred by Executive in connection with the business of Corporation.
Executive will submit to Corporation such substantiation for such expenses as
may be reasonably required by Corporation.

 

3. CONFIDENTIAL INFORMATION

3.1 Definition. “Confidential Information” is all nonpublic information relating
to Corporation or its business that is disclosed to Executive, that Executive
produces, or that Executive otherwise obtains during employment. Confidential
Information also includes information received from third parties that
Corporation has agreed to treat as confidential. Examples of Confidential
Information include, without limitation, marketing plans, customer lists or
other customer information, product design and manufacturing information, and
financial information. Confidential Information does not include any information
that (i) is within the public domain other than as a result of disclosure by
Executive in violation of this Agreement, (ii) was, on or before the date of
disclosure to Executive, already known by Executive, or (iii) Executive is
required to disclose in any governmental, administrative, judicial, or
quasi-judicial proceeding, but only to the extent that Executive is so required
to disclose and provided that Executive takes reasonable steps to request
confidential treatment of such information in such proceeding.

3.2 Access to Information. Executive acknowledges that in the course of his
employment he will have access to Confidential Information, that such
information is a valuable asset of Corporation, and that its disclosure or
unauthorized use will cause Corporation substantial harm.

3.3 Ownership. Executive acknowledges that all Confidential Information will
continue to be the exclusive property of Corporation (or the third party that
disclosed it to Corporation), whether or not prepared in whole or in part by
Executive and whether or not disclosed to Executive or entrusted to his custody
in connection with his employment by Corporation.

 

EMPLOYMENT AGREEMENT    - 4 -   



--------------------------------------------------------------------------------

3.4 Nondisclosure and Nonuse. Unless authorized or instructed in advance in
writing by Corporation, or required by law (as determined by licensed legal
counsel), Executive will not, except as required in the course of Corporation’s
business, during or after his employment, disclose to others or use any
Confidential Information, unless and until, and then only to the extent that,
such items become available to the public through no fault of Executive.

3.5 Return of Confidential Information. Upon request by Corporation during or
after his employment, and without request upon termination of employment
pursuant to this Agreement, Executive will deliver immediately to Corporation
all written, stored, saved, or otherwise tangible materials containing
Confidential Information without retaining any excerpts or copies.

3.6 Duration. The obligations set forth in this Section 3 will continue beyond
the term of employment of Executive by Corporation and for so long as Executive
possesses Confidential Information.

3.7 Effect of Prior Agreement. Executive acknowledges that the provisions of
this Section 3 are in addition to and do not supersede the provisions of that
Employee Confidentiality Agreement (the “Prior Agreement”) between Corporation
and Executive dated effective June 17, 1992, and that the Prior Agreement
remains in full force and effect.

 

4. NONCOMPETITION

4.1 Competitive Entity. For purposes of this Agreement, a Competitive Entity is
any firm, corporation, partnership, limited liability company, business trust,
or other entity that is engaged in all or any of the following business
activities:

(a) The wholesale and/or revenue sharing physical or electronic distribution of
home entertainment software in any media, including without limitation video
cassettes, DVDs, video games, and PC software (“Entertainment Software”);

(b) The fulfillment, warehouse, or distributing business in connection with the
Entertainment Software industry;

(c) The collection, aggregation, tracking, and dissemination of market
information and data (such as sales, marketing, inventory, occurrence,
expenditure, and advertising data) related to consumer activity in various
industries including, but not limited to, the entertainment industry;

(d) The delivery of technological intelligence, industry analysis, and strategic
and tactical guidance with respect to consumer activity in various industries
including, but not limited to the entertainment industry; or

(e) Any business directly competitive with a business then engaged in by
Corporation or identified in Corporation’s three-year business plan.

4.2 Covenant. During the Term and for a period ending on the last day of the
applicable Noncompete Period described in Section 5.7, Executive will not,
within any geographical area where Corporation engages in business:

(a) Directly or indirectly, alone or with any individual, partnership, limited
liability company, corporation, or other entity, become associated with, render
services to, invest in, represent, advise, or otherwise participate in any
Competitive Entity; provided, however, that nothing contained in this
Section 4.2 will prevent Executive from owning less than 5 percent of

 

EMPLOYMENT AGREEMENT    - 5 -   



--------------------------------------------------------------------------------

any class of equity or debt securities listed on a national securities exchange
or market, provided such involvement is solely as a passive investor;

(b) Solicit any business on behalf of a Competitive Entity from any individual,
firm, partnership, corporation, or other entity that is a customer of
Corporation during the 12 months immediately preceding the date Executive’s
employment with Corporation is terminated; or

(c) Employ or otherwise engage, or offer to employ for Executive or any other
person, entity, or corporation, the services or employment of any person who has
been an employee, sales representative, or agent of Corporation during the 12
months preceding the date Executive’s employment with Corporation is terminated.

For purposes of this Section 4, “Corporation” means Corporation and its
subsidiaries (whether now existing or subsequently created) and their successors
and assigns.

4.3 Severability; Reform of Covenant. If, in any judicial proceeding, a court
refuses to enforce this covenant not to compete because it covers too extensive
a geographic area, is too long in its duration, or for any other reason, the
parties intend that it be reformed and enforced to the maximum extent permitted
under applicable law.

 

5. TERMINATION

Executive’s employment under this Agreement will terminate prior to the end of
the Term as follows:

5.1 Death. Executive’s employment will terminate automatically upon the date of
Executive’s death.

5.2 Disability. Company may, at its option, terminate Executive’s employment
under this Agreement upon written notice to Executive if Executive, because of
physical or mental incapacity or disability, fails to perform the essential
functions of his position, with reasonable accommodation, required of him under
this Agreement for a continuous period of 120 days or any 180 days within any
12-month period.

5.3 Termination by Corporation for Cause. Corporation may terminate Executive’s
employment under this Agreement for Cause at any time. For purposes of this
Agreement, “Cause” means: (a) Executive’s willful material misconduct in
performance of the duties of his position with Corporation or a material breach
by Executive of this Agreement, (b) Executive’s willful commission of a material
act of malfeasance, dishonesty, or breach of trust against Corporation or its
successors that materially harms or discredits Corporation or its successors or
is materially detrimental to the reputation of Corporation or its successors, or
(c) Executive’s conviction of or a plea of nolo contendere to a felony involving
moral turpitude. In all cases, Corporation will give Executive notice setting
for forth in reasonable detail the specific respects in which the Corporation
believes it has Cause to terminate Executive and allow Executive a reasonable
opportunity to correct such conduct.

5.4 Termination by Executive for Good Reason. Executive may terminate his
employment with Corporation under this Agreement for “Good Reason” if
Corporation has not cured the actions or circumstances which are the basis for
such termination within 30 days following receipt by the Board of written notice
from Executive setting forth the actions or circumstances constituting Good
Reason. For purposes of this Agreement, “Good Reason” means:

(a) Failure of Corporation to comply with the terms of this Agreement; or

(b) The occurrence (without Executive’s express written consent) of any of the
following acts by Corporation or failures by Corporation to act:

(i) A substantial adverse alteration in the nature or status of Executive’s
title, position, duties, or reporting responsibilities as an executive of
Corporation;

 

EMPLOYMENT AGREEMENT    - 6 -   



--------------------------------------------------------------------------------

(ii) A reduction in Executive’s base salary as set forth in this Agreement or as
the base salary may be increased from time to time;

(iii) The failure by Corporation to continue to provide Executive with benefits
and participation in Benefit Plans made available by Corporation to its senior
executives; or

(iv) The relocation of Corporation’s executive offices at which Executive is to
provide services to a location more than 35 miles from its current location on
N.E. Ambassador Place in Portland, Oregon.

5.5 Termination by Corporation Without Cause. Corporation may terminate
Executive’s employment with Corporation without Cause for any reason or for no
reason at any time by written notice to Executive.

5.6 Termination by Executive Without Good Reason. Executive may terminate
Executive’s employment with Corporation other than for Good Reason for any other
reason or for no reason at any time by written notice to the Chief Executive
officer of the Corporation.

5.7 Applicable Noncompete Periods upon Termination. The duration of Executive’s
obligations under Section 4 (the “Noncompete Period”) will be as follows:

(a) In the event Executive terminates his employment with Corporation for Good
Reason under Section 5.4 or Corporation terminates Executive’s employment with
Corporation without Cause under Section 5.5, the Noncompete Period will continue
so long as Executive is entitled to receive Monthly Severance Payments under
Sections 6.3(a) or 7.2(a) (without giving effect to any prepayment pursuant to
the Outside Payment Date provisions of such Sections). Executive’s obligations
under this Agreement will terminate immediately if Corporation fails to make a
Monthly Severance Payment within 15 days after it is due. For this purpose, a
check for a Monthly Severance Payment mailed within such 15-day period (as
evidenced by official postmark) will be deemed to be made within such 15-day
period.

(b) Subject to extension by Corporation as provided below, in the event
Executive terminates his employment with Corporation other than for Good Reason
under Section 5.6, the Noncompete Period will be one year from the date of
termination. Corporation may in its sole discretion extend the Noncompete Period
for a period not to extend beyond 24 months from the date the Noncompete Period
would otherwise expire by agreeing to make Monthly Severance Payments to
Executive during the extended Noncompete Period. To extend the Noncompete
Period, Corporation must give Executive written notice (an “Extension Notice”)
no later than 60 days following the date of termination, stating the elected
duration of the extended Noncompete Period. The Extension Notice will constitute
a binding commitment by Corporation to make Monthly Severance Payments for the
full duration of the extended Noncompete Period and no further extension of the
Noncompete Period will be permitted. Executive’s obligations under this
Agreement will terminate immediately if Corporation fails to make a Monthly
Severance Payment within 15 days after it is due.

(c) In the event Corporation terminates Executive’s employment for Cause, the
Noncompete Period will be one year from the date of termination.

 

6. COMPENSATION UPON TERMINATION DURING TERM OF AGREEMENT

6.1 Definitions. For purposes of Section 6.3 and Section 7.2, the following
terms have this meanings set forth below:

“Applicable Severance Period” means the greater of (i) nine months, or (ii) a
period equal to three months for each full four years of continuous service as
an employee of Corporation, determined based on the number of full years of
service as of the date of termination.

 

EMPLOYMENT AGREEMENT    - 7 -   



--------------------------------------------------------------------------------

For example, for an employee with 18 years of continuous service as of the date
of termination, the Applicable Severance Period would be 12 months.

“Outside Payment Date” means the 15th day of the third calendar month of the
calendar year immediately following the date of termination of Executive.

6.2 Death or Disability. Upon termination of Executive’s employment pursuant to
Section 5.1 or Section 5.2 prior to the expiration of the Term, all obligations
of Corporation under this Agreement will cease, except that Executive will be
entitled to:

(a) Accrued base salary through the date of Executive’s termination of
employment; and

(b) Other benefits under Benefit Plans to which Executive was entitled upon such
termination of employment in accordance with the terms of such Benefit Plans.

6.3 Termination Without Cause or by Executive for Good Reason.

(a) Monthly Severance Payments.

(i) In the event that no Change in Control (as defined in Section 8.1) has
occurred and, prior to the expiration of the Term, Executive terminates his
employment with Corporation for Good Reason under Section 5.4 or Corporation
terminates Executive’s employment with Corporation without Cause under
Section 5.5, Executive will be entitled to the benefits described in
Section 6.2, plus severance payments equal to the Applicable Severance Period
(or, if longer, the number of whole calendar months remaining in the Term)
multiplied by the base salary per month in effect as of the date of termination,
payable in equal monthly installments (each installment, a “Monthly Severance
Payment”). Monthly Severance Payments will be paid in monthly installments
commencing in the calendar month following termination; provided however, that
if the period over which Monthly Severance Payments would otherwise be payable
would extend beyond the Outside Payment Date, the unpaid portion of the
aggregate amount of Monthly Severance Payments (plus the unpaid portion of any
amounts being paid to or reimbursed to Executive under Section 6.3(b) for
medical and dental benefits) as of the Outside Payment Date will be paid to
Executive in a lump sum not later than the Outside Payment Date.

(ii) Corporation’s obligations to pay Monthly Severance Payments under this
Section 6.3(a) and to continue medical and dental insurance benefits as provided
in Section 6.3(b) are expressly conditioned on (i) Executive’s execution of a
release (in the form attached to this Agreement as Appendix 6.3(a)(ii), with
such modifications specifically in response to changes in applicable law as
counsel for Corporation determines to be reasonably necessary or desirable to
ensure effective release of all claims) of any and all claims that Executive may
hold through the date such release is executed against Corporation or any of its
subsidiaries or affiliates, and (ii) the expiration of any applicable revocation
period specified in such release without revocation of the release by Executive.

(iii) Monthly Severance Payments will be payable in a manner consistent with
Corporation’s payroll practices for management employees.

(iv) Executive will not be required to mitigate the Monthly Severance Payments
pursuant to this Agreement by seeking other employment; provided however, that
amounts payable by Corporation as Monthly Severance Payments will be reduced by

 

EMPLOYMENT AGREEMENT    - 8 -   



--------------------------------------------------------------------------------

compensation actually received by Executive from a new employer during the
severance period described above.

(b) Medical and Dental Insurance Benefits. In addition to Monthly Severance
Payments, subject to the execution of a release as described in
Section 6.3(a)(ii), Corporation will continue to provide or will arrange to
provide (at Corporation’s cost) Executive with medical and dental insurance
benefits substantially similar to those to which Executive was entitled as of
the date of termination until Corporation’s obligation to make Monthly Severance
Payments expires; provided, however, that if Executive is employed with another
employer and is eligible to receive medical and dental insurance benefits under
another employer-provided plan, Corporation’s obligation to provide the medical
and dental benefits described in this paragraph will terminate automatically.

(c) Effect of Competition. Corporation’s obligation to make Monthly Severance
Payments and provide medical and dental insurance benefits to Executive will
terminate if Executive breaches a material provision of Section 4.

6.4 Termination For Cause or by Executive Without Good Reason. In the event
that, prior to the expiration of the Term, Corporation terminates Executive’s
employment with Corporation for Cause under Section 5.3, or Executive terminates
his employment with Corporation for other than Good Reason under Section 5.6,
Corporation’s obligations under this Agreement will cease and Executive will be
entitled to that portion of his base salary and employment benefits for which he
is qualified as of the date of termination and Executive will not be entitled to
any other compensation or consideration.

6.5 Compliance with IRC Section 409A. To the extent required by IRC § 409A as
enacted by the American Jobs Creation Act of 2004, and regulations under that
section, payment of severance benefits to Executive under any provision of
Sections 6, 7, or 8 of this Agreement will not be paid, or commenced, until the
expiration of six months following the date of termination of Executive’s
employment with Corporation. If monthly payments are deferred pursuant to this
Section, all such deferred amounts will be paid in a lump sum on the expiration
of the six-month period.

 

7. COMPENSATION UPON TERMINATION FOLLOWING TERM OF AGREEMENT

7.1 Application of Section. The provisions of this Section 7 apply only to
officers of Corporation who have five or more continuous years of employment
with Corporation.

7.2 Termination Without Cause or by Executive for Good Reason.

(a) Monthly Severance Payments.

(i) In the event that no Change in Control (as defined in Section 8.1) has
occurred and, after the expiration of the Term, Executive terminates his
employment with Corporation for Good Reason under Section 5.4 or Corporation
terminates Executive’s employment with Corporation without Cause under
Section 5.5, Executive will be entitled to the benefits described in
Section 6.2, plus severance payments equal to the Applicable Severance Period
multiplied by the base salary per month in effect as of the date of termination,
payable in equal monthly installments (each installment, a “Monthly Severance
Payment”). For purposes of this Section 7, Executive will not be entitled to any
severance payment in connection with any termination, including without
limitation termination by reason of or in connection with Executive’s death or
Disability, other than an involuntary termination by Corporation without Cause
or a voluntary termination by Executive with Good Reason after the expiration of
the Term. Monthly Severance Payments will be paid in monthly installments
commencing in the calendar month following termination; provided however, that
if the period over which Monthly Severance Payments would otherwise be payable
would extend beyond the Outside

 

EMPLOYMENT AGREEMENT    - 9 -   



--------------------------------------------------------------------------------

Payment Date, the unpaid portion of the aggregate amount of Monthly Severance
Payments (plus the unpaid portion of any amounts being paid to or reimbursed to
Executive under Section 7.2(b) for medical and dental benefits) as of the
Outside Payment Date will be paid to Executive in a lump sum not later than the
Outside Payment Date.

(ii) Corporation’s obligations to pay Monthly Severance Payments under this
Section 7.2(a) and to continue medical and dental insurance benefits as provided
in Section 7.2(b) are expressly conditioned on (i) Executive’s execution of a
release (in the form attached to this Agreement as Appendix 6.3(a)(ii), with
such modifications specifically in response to changes in applicable law as
counsel for Corporation determines to be reasonably necessary or desirable to
ensure effective release of all claims) of any and all claims that Executive may
hold through the date such release is executed against Corporation or any of its
subsidiaries or affiliates, and (ii) the expiration of any applicable revocation
period specified in such release without revocation of the release by Executive.

(iii) Monthly Severance Payments will be payable in a manner consistent with
Corporation’s payroll practices for management employees.

(iv) Executive will not be required to mitigate the Monthly Severance Payments
pursuant to this Agreement by seeking other employment; provided however, that
amounts payable by Corporation as Monthly Severance Payments will be reduced by
compensation actually received by Executive from a new employer during the
severance period described above.

(b) Medical and Dental Insurance Benefits. In addition to Monthly Severance
Payments, subject to the execution of a release as described in
Section 6.3(a)(ii), Corporation will continue to provide or will arrange to
provide (at Corporation’s cost) Executive with medical and dental insurance
benefits substantially similar to those to which Executive was entitled as of
the date of termination until Corporation’s obligation to make Monthly Severance
Payments expires; provided, however, that if Executive is employed with another
employer and is eligible to receive medical and dental insurance benefits under
another employer-provided plan, Corporation’s obligation to provide the medical
and dental benefits described in this paragraph will terminate automatically.

(c) Effect of Competition. Corporation’s obligation to make Monthly Severance
Payments and provide medical and dental insurance benefits to Executive will
terminate if Executive breaches a material provision of Section 4.

7.3 Effect of Expiration of Term. The provisions of this Section 7 will continue
to apply and will be binding on Corporation and Executive after the expiration
of the Term for so long as Executive continues to be an employee of Corporation
unless expressly revoked or modified in writing by Corporation and Executive.

 

8. EFFECT OF CHANGE IN CONTROL

8.1 Definitions.

“Change in Control”. For purposes of this Agreement, a “Change in Control” will
be deemed to have occurred upon the first fulfillment of the conditions set
forth in any one of the following three paragraphs:

(a) Any “person” (as that term is defined in Section 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
Corporation, is or becomes a beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of

 

EMPLOYMENT AGREEMENT    - 10 -   



--------------------------------------------------------------------------------

Corporation representing 25% or more of the combined voting power of
Corporation’s then outstanding securities;

(b) A majority of the directors elected at any annual or special meeting of
shareholders are not individuals nominated by Corporation’s then incumbent
Board; or

(c) The shareholders of Corporation approve a merger or consolidation of
Corporation with any other corporation, other than a merger or consolidation
which would result in the voting securities of Corporation outstanding
immediately prior to such transaction continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 75% of the combined voting power of the voting
securities of Corporation or of such surviving entity outstanding immediately
after such merger or consolidation, or the shareholders of Corporation approve a
plan of complete liquidation of Corporation or an agreement for the sale or
disposition by Corporation of all or substantially all of its assets.

“Other Payment” means any payment or benefit payable to Executive in connection
with a Change in Control of Corporation pursuant to any plan, arrangement, or
agreement (other than this Agreement) with Corporation, a person whose actions
result in such Change in Control, or any person affiliated with Corporation or
such person.

“Total Payments” means all payments or benefits payable to Executive in
connection with a Change in Control, including Change in Control Payments
pursuant to this Agreement and any Other Payments pursuant to any other plan,
agreement, or arrangement with Corporation, a person whose actions result in the
Change in Control, or any person affiliated with Corporation or such person.

8.2 Compensation Upon Termination Following a Change in Control.

(a) Change in Control Payments. In the event of Corporation’s termination of
Executive without Cause, or Executive’s termination of employment with
Corporation for Good Reason, following a Change in Control and at any time
during the Term of this Agreement (as extended pursuant to Section 1.2),
Executive will be entitled to the benefits described in Section 6.1 plus the
following payments (the “Change in Control Payments”):

(i) In lieu of any further salary payments to Executive for the periods
subsequent to the date of termination, an amount of severance pay equal to 200%
multiplied by the sum of (A) Executive’s annual base salary, at the rate in
effect on the date the Change in Control occurs, plus (B) the average annual
incentive cash compensation (if any) paid to Executive or accrued to Executive’s
benefit (prior to any deferrals) in respect of the two fiscal years of
Corporation last ended prior to the fiscal year in which the Change in Control
occurs, payable in a lump sum within 60 days of Executive’s termination of
employment with Corporation; and

(ii) Continuation for a period of two years following such termination of
Executive’s participation in all Benefit Plans in which Executive was entitled
to participate immediately before the Change in Control, provided that such
continued participation is possible under the general terms and provisions of
such Benefit Plans. In the event Executive’s continued participation in any
Benefit Plan is barred by the provisions of the Benefit Plan, Corporation will,
at Corporation’s cost, arrange to provide Executive with benefits substantially
similar to those, which Executive was entitled to receive under the Benefit
Plan.

(b) Reduction. In the event that any portion of the Total Payments payable to
Executive in connection with a Change in Control of Corporation would constitute
an “excess parachute payment” within the meaning of IRC § 280G(b) that is
subject to the excise tax imposed on so-called excess

 

EMPLOYMENT AGREEMENT    - 11 -   



--------------------------------------------------------------------------------

parachute payments pursuant to IRC §4999 (an “Excise Tax”), the Change in
Control Payments otherwise payable under Section 8.2(a) will be reduced to avoid
such Excise Tax if, and to the extent that, such reduction will result in a
larger after-tax benefit to Executive, taking into account all applicable
federal, state, and local income and excise taxes.

(c) Application. For purposes of this Section 8.2:

(i) No portion of the Total Payments, the receipts or enjoyment of which
Executive has effectively waived in writing prior to the date of payment of any
Change in Control Payments, will be taken into account;

(ii) No portion of the Total Payments will be taken into account which, in the
opinion of tax counsel selected by Corporation and reasonably acceptable to
Executive (“Tax Counsel”), does not constitute a “parachute payment” within the
meaning of IRC § 280G;

(iii) If Executive and Corporation disagree whether any payment of Change in
Control Payments will result in an Excise Tax or whether a reduction in any
Change in Control Payments will result in a larger after-tax benefit to
Executive, the matter will be conclusively resolved by an opinion of Tax
Counsel;

(iv) Executive agrees to provide Tax Counsel with all financial information
necessary to determine the after-tax consequences of payments of Change in
Control Payments for purposes of determining whether, or to what extent, Change
in Control Payments are to be reduced pursuant to Section 8.2(b); and

(v) The value of any noncash benefit or any deferred payment or benefit included
in the Total Payments, and whether or not all or a portion of any payment or
benefit is a “parachute payment” for purposes of this Section 8.2, will be
determined by Corporation’s independent accountants in accordance with the
principles of IRC § 280(G)(d)(3) and (4).

(d) Effect on Other Agreements. In the event that any other agreement, plan, or
arrangement providing for Other Payments (an “Other Agreement”) has a provision
that requires a reduction in the Other Payment governed by such Other Agreement
to avoid or eliminate an “excess parachute payment” for purposes of IRC § 280G,
the reduction in Change in Control Payments pursuant to Section 8.2(b) will be
given effect before any reduction in the Other Payment pursuant to the Other
Agreement. To the extent possible, Corporation and Executive agree that
reductions in benefits under any plan, program, or arrangement of Corporation
will be reduced (only to the extent described in Section 8.2(b)) in the
following order of priority:

(i) Change in Control Payments under this Agreement;

(ii) Benefit Plan benefit continuation pursuant to Section 8.2(a)(ii); and

(iii) The acceleration in the exercisability of any stock option or other stock
related award granted by Corporation.

 

9. REMEDIES

The respective rights and duties of Corporation and Executive under this
Agreement are in addition to, and not in lieu of, those rights and duties
afforded to and imposed upon them by law or at equity. Executive acknowledges
that any breach or threatened breach of Sections 3 or 4 of this Agreement will
cause irreparable harm to Corporation and that any remedy at law would be
inadequate to protect the legitimate interests of Corporation.

 

EMPLOYMENT AGREEMENT    - 12 -   



--------------------------------------------------------------------------------

Executive agrees that Corporation will be entitled to specific performance, or
to any other form of injunctive relief to enforce its rights under Sections 3 or
4 of this Agreement without the necessity of showing actual damage or
irreparable harm or the posting of any bond or other security. Such remedies
will be in addition to any other remedy available to Corporation at law or in
equity.

 

10. SEVERABILITY OF PROVISIONS

The provisions of this Agreement are severable, and if any provision of this
Agreement is held invalid, unenforceable, or unreasonable, it will be enforced
to the maximum extent permissible, and the remaining provisions of the Agreement
will continue in full force and effect.

 

11. NONWAIVER

Failure of Corporation at any time to require performance of any provision of
this Agreement will not limit the right of Corporation to enforce the provision.
No provision of this Agreement or breach of this Agreement may be waived by
either party except in writing signed by that party. A waiver of any breach of a
provision of this Agreement will be construed narrowly and will not be deemed to
be a waiver of any succeeding breach of that provision or a waiver of that
provision itself or of any other provision.

 

12. NOTICES

All notices required or permitted under this Agreement must be in writing and
will be deemed to have been given if delivered by hand, or mailed by
first-class, certified mail, return receipt requested, postage prepaid, to the
respective parties as follows (or to such other address as any party may
indicate by a notice delivered to the other parties hereto): (i) if to
Executive, to his residence as listed in Corporation’s records, and (ii) if to
Corporation, to the address of the principal office of Corporation, at:

One Airport Center

7700 N.E. Ambassador Place

Portland, Oregon 97220

With a copy to:

Mary Ann Frantz

Miller Nash, LLP

111 SW Fifth Avenue, Suite 3400

Portland, Oregon 97204

 

13. ATTORNEY FEES

In the event of any suit or action or arbitration proceeding to enforce or
interpret any provision of this Agreement (or which is based on this Agreement),
the prevailing party will be entitled to recover, in addition to other costs,
the reasonable attorney fees incurred by the prevailing party in connection with
such suit, action, or arbitration, and in any appeal therefrom. The
determination of who is the prevailing party and the amount of reasonable
attorney fees to be paid to the prevailing party will be decided by the
arbitrator or arbitrators (with respect to attorney fees incurred prior to and
during the arbitration proceedings) and by the court or courts, including any
appellate courts, in which the matter is tried, heard, or decided, including the
court which hears any exceptions made to an arbitration award submitted to it
for confirmation as a judgment (with respect to attorney fees incurred in such
confirmation proceedings).

 

14. GOVERNING LAW

This Agreement will be construed in accordance with the laws of the state of
Oregon, without regard to any conflicts of laws rules. Any suit or action
arising out of or in connection with this Agreement, or any breach of this

 

EMPLOYMENT AGREEMENT    - 13 -   



--------------------------------------------------------------------------------

Agreement, must be brought and maintained in the Circuit Courts of the State of
Oregon. The parties hereby irrevocably submit to the jurisdiction of such court
for the purpose of such suit or action and hereby expressly and irrevocably
waive, to the fullest extent permitted by law, any claim that any such suit or
action has been brought in an inconvenient forum.

 

15. GENERAL TERMS AND CONDITIONS

This Agreement constitutes the entire understanding of the parties relating to
the employment of Executive by Corporation, and supersedes and replaces all
written and oral agreements heretofore made or existing by and between the
parties relating to such employment. Executive acknowledges that he has read and
understood all of the provisions of this Agreement, that the restrictions
contained in Sections 4 and 5.7 of this Agreement are reasonable and necessary
for the protection of Corporation’s business and that Executive entered into
this contract in connection with a bona fide advancement of Executive with
Corporation in that Executive was granted a long-term employment contract. This
Agreement will inure to the benefit of any successors or assigns of Corporation.
All captions used in this Agreement are intended solely for convenience of
reference and will in no way limit any of the provisions of this Agreement.

The parties have executed this Employment Agreement as of the date stated above.

 

     RENTRAK CORPORATION

/s/ Christopher E. Roberts

   By:  

/s/ Paul Rosenbaum

Christopher E. Roberts    Title:   Paul Rosenbaum, CEO

 

EMPLOYMENT AGREEMENT    - 14 -   



--------------------------------------------------------------------------------

APPENDIX 6.3(a)(ii)

FORM OF

AGREEMENT AND RELEASE

THIS AGREEMENT AND RELEASE (“Release”) is made on this      day of
                    , 200    , by and between Rentrak Corporation, an Oregon
corporation (“Corporation”) and Christopher E. Roberts (“Executive”).
Corporation and Executive agree as follows:

 

1. Payment to Executive.

(a) Upon the execution of this Release, and after expiration of the revocation
period specified in Section 9 of this Release, Corporation will commence payment
of the applicable Monthly Severance Payments described in Section 6 of
Executive’s Employment Agreement dated January 1, 2008 (the “Employment
Agreement”), less normal deductions and withholdings.

(b) Executive specifically acknowledges and agrees that Corporation has paid
Executive all wages and other compensation and benefits to which Executive is
entitled except those described in Paragraph 1(a) of this Release and that the
execution of this Release (and compliance with the noncompetition provisions of
Section 4 of the Employment Agreement) are conditions precedent to Corporation’s
obligation to make the Monthly Severance Payments.

 

2. Release by Executive.

Executive hereby completely releases and forever discharges Corporation and each
of its past, present, and future parent and subsidiary corporations and
affiliates and each of their respective past, present, and future shareholders,
officers, directors, agents, employees, insurers, successors, and assigns
(collectively, the “Released Parties”), from any and all claims, liabilities,
demands, and causes of action of any kind, whether statutory or common law, in
tort, contract, or otherwise, in law or in equity, and whether known or unknown,
foreseen or unforeseen, in any way arising out of, concerning, or related to,
directly or indirectly, Executive’s employment with Corporation, including, but
not limited to, the termination of Executive’s employment based on any act or
omission on or prior to the effective date of this Release, but not including
any claim for workers’ compensation or unemployment insurance benefits. Without
limiting the generality of the foregoing, this release specifically includes,
but is not limited to, a release of claims arising under Title VII of the Civil
Rights Act of 1964; the Age Discrimination in Employment Act; the Americans with
Disabilities Act; the Family and Medical Leave Act; the Employee Retirement
Income Security Act; the Worker Adjustment and Retraining Notification Act; and
ORS chapters 652, 653, and 659A, and any amendments to any of such laws.

 

3. Return of Corporation Property.

Executive represents and warrants that Executive has returned to Corporation all
property belonging to Corporation, including, but not limited to, all documents
or other media containing confidential or proprietary information of Corporation
(including without limitation customer, production, and pricing information),
and all Corporation credit cards, keys, cellular telephones, and computer
hardware and software.

 

4. No Liability or Wrongdoing.

Corporation specifically denies any liability or wrongdoing whatsoever. Neither
this Release nor any of its provisions, terms, or conditions constitute an
admission of liability or wrongdoing or may be offered or received in evidence
in any action or proceeding as evidence of an admission of liability or
wrongdoing.

 

5. Severability.

If any provision of this Release is found by any court to be illegal or legally
unenforceable for any reason, the remaining provisions of this Release will
continue in full force and effect.

 

EMPLOYMENT AGREEMENT    - 1 -   



--------------------------------------------------------------------------------

6. Attorney Fees.

If any action is brought to interpret or enforce this Release or any part of it,
the prevailing party will be entitled to recover from the other party its
reasonable attorney fees and costs incurred therein, including all attorney fees
and costs on any appeal or review.

 

7. Choice of Law.

This Release will be governed by the laws of the state of Oregon, without regard
to its principles of conflicts of laws.

 

8. Consideration of Agreement.

Executive acknowledges that Corporation has advised him in writing to consult
with an attorney before signing this Release and that he has been given at least
21 days to consider whether to execute this Release. For purposes of this 21-day
period, Executive acknowledges that this Release was delivered to him on
                    , 20    , that the 21-day period will expire
                    , 20    , and that he may have until that date to consider
the Release.

 

9. Revocation.

Executive may revoke this Release by written notice, delivered to
                     within seven days following his date of signature as set
forth below. This Release becomes effective and enforceable after such seven-day
period has expired.

 

10. Knowing and Voluntary Agreement.

Executive acknowledges and agrees that: (a) the only consideration for this
Release is the consideration expressly described in this document; (b) he has
carefully read the entire Release; (c) he has had the opportunity to review this
Release and to have it reviewed and explained to him by an attorney of his
choosing; (d) he fully understands the final and binding effect; and (e) he is
signing this Release voluntarily and with the full intent of releasing
Corporation from all claims.

 

11. Miscellaneous.

The benefits of this Release will inure to the successors and assigns of the
parties. This is the entire agreement between Executive and Corporation
regarding the subject matter of this Release and neither party has relied on any
representation or statement, written or oral, that is not set forth in this
Release. Executive represents and warrants that Executive has not assigned any
claim that Executive may have against the Released Parties to any person or
entity.

 

RENTRAK CORPORATION       

By:

 

 

    

 

       Christopher E. Roberts

Title:

 

 

      

Date:

 

 

     Date:  

 

 

STATE OF

 

 

  )       )   SS

COUNTY OF

 

 

  )  

This instrument was acknowledged before me on                     , 20    , by
                    .

 

EMPLOYMENT AGREEMENT    - 2 -   